               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:17-CR-3089

vs.                                                     ORDER

RODNEY P. MAZZULLA,

                  Defendant.

      IT IS ORDERED:


      1.   The defendant's motion to extend (filing 239) is granted.


      2.   The defendant may reply in support of his motion to vacate
           (filing 232) on or before June 11, 2021.


      Dated this 12th day of May, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
